Citation Nr: 0739461	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-29 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for a respiratory disability, claimed as 
chronic bronchitis and asthma, has been received and if so, 
whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1966 to 
August 1970.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of a July 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut.  


FINDINGS OF FACT

1.  In an unappealed June 2001 rating decision, the RO denied 
the veteran's claim for service connection for respiratory 
problems due to pneumonia.

2.  The evidence associated with the claims file subsequent 
to the June 2001 rating decision is cumulative or redundant 
of the evidence previously of record or does not raise a 
reasonable possibility of substantiating the claim for 
service connection for respiratory disability, claimed as 
chronic bronchitis and asthma.


CONCLUSION OF LAW

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a respiratory 
disability, claimed as chronic bronchitis and asthma.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.
New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The veteran's claim for service connection for respiratory 
problems due to pneumonia was denied in a June 2001 rating 
decision based on a finding that the claimed condition was 
neither occurred in nor caused by service.  The evidence then 
of record failed to show evidence of a chronic respiratory 
disability in service or evidence of a current respiratory 
condition.  The veteran did not file an appeal and the 
decision became final.  

The veteran's claim to reopen was received in February 2004.  
The evidence received since the June 2001 rating decision 
includes treatment records from R. N. Krinsky, D.O. dated 
from February 2000 to August 2002; treatment records from the 
Waterbury Hospital Health Center dated in 1994 and 1998; 
treatment records from the Charlotte Hungerford Hospital 
dated from January 2000 to July 2001; and outpatient 
treatment records from the Connecticut VA Medical Center 
dated from April 2004 to July 2005.  This evidence documents 
the presence of chronic obstructive pulmonary disease (COPD) 
and chronic lung disease with a long history of tobacco use 
many years following the veteran's discharge from service.  
It includes no evidence of a nexus between the veteran's 
respiratory disability and his military service.  
Accordingly, although new, this evidence of a current 
respiratory disability is not material as it does not relate 
to an unestablished fact necessary to substantiate the claim, 
i.e., that the veteran has a current respiratory condition 
related to his active military service.

Accordingly, the Board concludes that new and material 
evidence has not been presented to reopen this claim.

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

Additionally, in March 2006, the Court held that because the 
terms "new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants, when providing 
the notice required by section 5103(a), it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of the evidence that must be presented.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The record reflects that in June 2004, prior to the initial 
adjudication of the claim, the veteran was provided with the 
required notice, to include notice that he submit any 
pertinent evidence in his possession, and notice required 
under Kent, supra, regarding new and material evidence to 
reopen a previously denied claim.  The Board notes that, even 
though the letter requested a response within 60 days, it 
also expressly notified the veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) (evidence must be 
received by the Secretary within one year from the date 
notice is sent).

The veteran was provided the specific notice required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (as the degree 
of disability and effective date of the disability are part 
of a claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim) in March 2006, shortly after the Dingess decision was 
issued.  The Board acknowledges that this was after the 
unfavorable rating decision that is the subject of this 
appeal, but concludes that the timing of the notice does not 
prejudice the veteran in this instance, as the claim has not 
been reopened and service connection has been denied.  Hence, 
matters concerning the disability evaluation and the 
effective date of an award do not arise here.

Finally, the Board notes that veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, which could be obtained to 
substantiate the denied claim.  The Board is also unaware of 
any such outstanding evidence.  The Board acknowledges that 
the veteran has not been afforded a VA examination; however, 
the provisions of 38 C.F.R. § 3.159(c)(4), concerning 
providing medical examinations and obtaining medical 
opinions, apply to a claim to reopen a finally adjudicated 
claim only if new and material evidence is presented or 
secured.  38 C.F.R. § 3.159(c)(4)(iii).   

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were not prejudicial to the veteran.


ORDER

The claim for service connection for a respiratory 
disability, claimed as chronic bronchitis and asthma, is not 
reopened and the appeal is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


